[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON DEFENDANT'S MOTION TO MODIFY VISITATION, CODED NO. 133
The father is granted specific visitation with the minor child as follows:
1. On alternate weekends from Saturdays at 3:30 p. m. until Mondays at 8:00 a.m. and on Wednesday evenings from 3:30 p. m. until 7:30 p. m.
2. During summer vacation, an additional overnight visit on Wednesdays beginning at 3:30 p. m. when the father would pick up the child at summer camp, if necessary, until Thursdays at 7:30 p. m.
3. During the Christmas and April vacations, an additional overnight visit on Wednesdays from 3:30 p. m. until Thursdays at 7:30 p. m.
4. Mother's Day is with the mother. If Mother's Day falls on the father's visitation weekend, the child shall be brought to the mother in the morning by the
5. Father's Day is with the father. If Father's Day falls on the mother's visitation weekend, the child shall be brought to the father in the morning by the father. CT Page 12482-E
6. The child's birthday shall be spent with the mother unless it falls on the father's visitation day, and then the child shall stay with the father.
7. Visitation of the following holidays shall be alternated between the parents: Easter, Memorial Day, the Fourth of July, Labor Day, Halloween, Thanksgiving, Christmas and Martin Luther King Day. The mother shall have odd years and the father shall have even years. The parents shall alternate Christmas Eve and Christmas Day starting in 1996. The mother shall have Christmas Day on even years and Christmas Eve on odd years. The father shall have Christmas Day on odd years and Christmas Eve on even years. For 1995 only, the father shall have Christmas Eve and Christmas Day.
8. Vacations: The father shall be allowed up to two weeks of summer visitation with one month's written notice to be provided to the mother. The mother shall have the same option of spending up to two weeks of vacation with the child. The vacation schedule should not conflict with Christmas holiday.
9. The mother shall keep the father informed of all health, education and welfare-related issues pertaining to Justin. Each party shall inform the other of any illness of the child.
10. The father shall be responsible for all pick up and delivery of the child.
11. In the event of a conflict between weekend, weekday, holiday or two week vacation, the following shall control:
a. Two week vacation controls weekends and weekdays.
b. Holidays control weekends, weekdays and summer.
12. The father's request to take the child as an exemption for tax purposes is denied as there is no substantial change in circumstances.
13. The existing parent and education order remains in full force and effect.
Axelrod, J. CT Page 12482-F